Name: Commission Regulation (EC) No 344/94 of 15 February 1994 opening, for the 1993/94 wine year, distillation of table wine as provided for in Article 41 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: economic policy;  food technology;  beverages and sugar
 Date Published: nan

 No L 44/ 12 Official Journal of the European Communities 17. 2. 94 COMMISSION REGULATION (EC) No 344/94 of 15 February 1994 opening, for the 1993/94 wine year, distillation of table wine as provided for in Article 41 of Council Regulation (EEC) No 822/87 tions by Regulation (EEC) No 441 /88 Q, as last amended by Regulation (EEC) No 3699/92 (8), there is a risk, because of the way in which the total volume is allocated among producers, that this market support operation will be concentrated in a single region ; whereas so that its impact will be balanced a maximum volume for each region should therefore be set ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Distillation under Article 41 ( 1 ) of Regulation (EEC) No 822/87 is hereby opened for the 1993/94 wine year for all table wine up to a maximum of 3 000 000 hectolitres obtained from grapes grown in the production regions as indicated in Article 4 of Commission Regulation (EEC) No 441 /88 in which compulsory distillation has been opened for the 1993/94 wine year. This quantity is allocated by region as defined in Article 4 (2) of Regulation (EEC) No 441 /88 , as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1566/93 (2), and in particular Articles 41 (7) and (10) and 47 (3) thereof, Whereas Commission Regulation (EEC) No 2721 /88 (3), as last amended by Commission Regulation (EEC) No 2181 /91 (4), lays down detailed rules for voluntary distilla ­ tion as provided for in Articles 38 , 41 and 42 of Regula ­ tion (EEC) No 822/87 ; whereas Commission Regulation (EEC) No 2093/93 (*) fixes the price, the aid and certain other factors applicable to preventive distillation for the 1993/94 wine year ; Whereas Article 41 ( 1 ) of Regulation (EEC) No 822/87 provides that in years during which the compulsory distil ­ lation indicated in Article 39 thereof is decided on, support distillation is to be introduced as soon as the said measure enters into force ; Whereas Commission Regulation (EC) No 343/94 (6) opened for the 1993/94 wine year distillation as indicated in the said Article 39 ; whereas distillation as provided for in Article 41 ( 1 ) of Regulation (EEC) No 822/87 must therefore be opened ; Whereas, given the improvement in market conditions expected to result from application in the 1993/94 wine year of the provisions on compulsory distillation of the said Article 39, application of the present support distilla ­ tion measure should be restricted to the regions in which compulsory distillation is opened, the total quantity of table wine that may be distilled should be restricted to 3 000 000 hectolitres and the total quantity of table wine for which each producer may submit one or more deli ­ very contract declarations for approval by the intervention agency should be limited to an appropriate percentage of the quantity of table wine that he produced during the 1993/94 wine year ; Whereas because of the large differences in yields per hectare recorded in the different production regions defined for the purposes of compulsory distillation opera ­  Region 1  Region 3  Region 4  Region 5  Region 6  Region 7 400 000 hectolitres, 1 800 000 hectolitres, 400 000 hectolitres, 400 000 hectolitres, Article 2 1 . The total quantity of table wine for which each producer may conclude one or more contacts may not exceed 20 hectolitres per hectare of area used for the production of table wine. For Spain this quantity is limited at 4 hectolitres per hectare . 2 . Member States may restrict the number of contracts a producer may sign for the distillation operation concerned. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 154, 25. 6 . 1993, p. 39 . (3) OJ No L 241 , 1 . 9 . 1988 , p. 88 . (4) OJ No L 202, 25. 7. 1991 , p. 16 . (*) OJ No L 190, 30. 7 . 1993, p. 14. (6) See page 9 of this Official Journal . O OJ No L 45, 18 . 2. 1988, p . 15. (s) OJ No L 374, 22. 12. 1992, p. 54. 17. 2. 94 Official Journal of the European Communities No L 44/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 1994. For the Commission Rene STEICHEN Member of the Commission